BAZELON, Chief Circuit Judge.
Counsel appeared in court for a total period of time of 37 hours which included trial time as well as time spent for mental competency hearing. The trial judge approved counsel’s request for payment at the maximum rates of $15 per hour for court appearances and $10 per hour for 52.5 hours spent in preparation for a total of $1075 plus expenses.
In order to exceed the statutory limitation of $500 for any case, the services must be rendered in “protracted representation.” 18 U.S.C. § 3006A(d) (1964). Since I am unable to find that the services here were rendered in “protracted representation,” within the meaning of the statute, I am constrained to return the file to the district court, without my approval, so that it may be forwarded for payment for services in the sum not to exceed $500 plus legal expenses. See United States v. Moore, 258 F.Supp. 790 (D.C.D.C.1966); United States v. Lowrey, 261 F.Supp. 396, U.S. D.C.1966; United States v. Rountree, 254 F.Supp. 1009 (S.D.N.Y.1966); United States v. Dodge, 260 F.Supp. 929, S.D.N.Y.1966; United States v. Whitney, 65 Crim. 160, S.D.N.Y. filed March 30, 1966; United States of America v. Owens et al., 256 F.Supp. 861, W.D.Pa., 1966.